 



Exhibit 10.3
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”) is entered into as of this       day of
                          , between Roberts Realty Investors, Inc., a Georgia
corporation (the “Company”), and
                                                             (the “Grantee”).
Background:
A. The 2006 Roberts Realty Investors, Inc. Restricted Stock Plan (the “Plan”)
was approved and adopted by the Company’s shareholders at the annual meeting of
shareholders on August 21, 2006.
B. The Compensation Committee of the Company’s Board of Directors (the “Board”)
duly approved the grant of restricted shares of the Company’s Common Stock to
the Grantee on the terms described in this Agreement, and in consideration of
the issuance of such restricted shares, the Grantee intends to remain in the
employ of the Company.
NOW, THEREFORE, as an employment incentive and to encourage stock ownership, and
also in consideration of the premises and the mutual covenants contained herein,
the Company and the Grantee agree as follows.
1. RESTRICTED STOCK.
1.1 Grant of Restricted Stock.
(a) The Company hereby grants to the Grantee
                                                            
(                    ) shares of Common Stock (the “Restricted Stock”), subject
to the restrictions described in Paragraph 1.2 of this Agreement. The parties
acknowledge that the closing price of the Company’s common shares listed on the
American Stock Exchange (or any successor exchange on which the shares are
listed) as of the date on which the restricted shares were granted was
$                     per share. As the restrictions set forth in Paragraph 1.2
of this Agreement lapse in accordance with the terms of this Agreement as to all
or a portion of the Restricted Stock, such shares shall no longer be considered
Restricted Stock for purposes of this Agreement.
(b) The Company hereby directs that a stock certificate or certificates
representing the shares of the Restricted Stock shall be registered in the name
of and issued to the Grantee, although the Company shall hold the stock
certificate or certificates until the restrictions lapse as provided in the
Plan. Such stock certificate or certificates shall be subject to such
stop-transfer orders and other restrictions as the Company may deem necessary or
advisable under applicable federal and state securities laws, and the Company
may cause legends to be placed on such certificate or certificates to make
appropriate reference to such restrictions.
(c) The Company shall not be required to deliver any certificate for shares of
Restricted Stock granted under this Plan until all of the following conditions
have been fulfilled:
(i) the admission of such shares to listing on all stock exchanges on which the
Stock is then listed;
(ii) the completion of any registration or other qualification of such shares
that the Company deems necessary or advisable under any federal or state law or
under the rulings or regulations of the SEC or any other governmental regulatory
body; and

 

 



--------------------------------------------------------------------------------



 



(iii) the obtaining of any approval or other clearance from any federal or state
governmental agency or body that the Company determines to be necessary or
advisable.
1.2 Restrictions.
(a) The Grantee shall have all rights and privileges of a shareholder as to the
Restricted Stock, including the right to vote, except that, subject to
Paragraph 1.3(b) hereof, the following restrictions shall apply:
(i) None of the Restricted Stock may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period (as defined
below), except pursuant to rules adopted by the Company.
(ii) Unless this subparagraph 1.2(a)(ii) is crossed out and initialed and other
substitute provisions are added and initialed in the space provided below, the
right to dividends on the Restricted Stock shall be treated as follows. All
dividends, if any, on the Restricted Stock shall be (x) deferred until the
lapsing of the relevant restrictions and (y) held by the Company for the account
of the Grantee until such lapsing. In the event of such deferral, there shall be
credited at the end of each year (or portion of it) interest on the amount of
the account at the beginning of the year at a rate per annum equal to the prime
rate as published from time to time in The Wall Street Journal. Payment of
deferred dividends, together with interest on those dividends, shall be made
upon the lapsing of restrictions imposed on the Restricted Stock, and any
dividends deferred (together with any interest on those dividends) in respect of
the Restricted Stock shall be forfeited upon any forfeiture of the Restricted
Stock under Paragraph 1.4.
 
 
 
(b) Any attempt to dispose of Restricted Stock in a manner contrary to the
restrictions set forth in this Agreement shall be ineffective.
1.3 Restricted Period.
(a) Unless this subparagraph 1.3(a) is crossed out and initialed and other
substitute provisions are added and initialed in the space provided below, and
except as provided in subparagraph 1.3(d) below, the restrictions set forth in
Paragraph 1.2 shall apply to all of the Restricted Stock until
                          ,                      (the “Restriction Termination
Date,” with the period from issuance of the Restricted Stock to the Restriction
Termination Date being referred to in this Agreement as the “Restriction
Period”). Any periods of leave without pay taken by the Grantee prior to the
Restriction Termination Date shall not be treated as credited service for
purposes of vesting the stock, and the Restricted Period shall be extended by
the length of such periods of leave unless the Company, in its sole discretion,
finds that a waiver of the extension would be in the best interests of the
Company.
 

 

2



--------------------------------------------------------------------------------



 



 
(b) Notwithstanding Paragraph 1.2, the Company may, in its sole discretion, when
it finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to the
Restricted Stock.
(c) Nothing in this Agreement shall preclude the Grantee from exchanging any
Restricted Stock for any other shares of Common Stock that are similarly
restricted.
(d) For purposes of this Agreement, the term “Change in Control Transaction”
means any of the following transactions to which the Company is a party: (A) a
merger, consolidation, reorganization, share exchange, combination or other
transaction or series of transactions (other than a public offering by the
Company for cash of the Company’s capital stock, debt or other securities, and
other than ordinary public trading of such securities) in which securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; (B) the
sale or other disposition of all or substantially all of the assets of the
Company to a third party; (C) the complete liquidation or dissolution of the
Company; or (D) a change in the composition of the Board as a result of which
fewer than one-half of the directors comprising the Board after such change are
directors who either: (x) had been directors of the Company 24 months prior to
such change; or (y) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the directors who had been
directors of the Company 24 months prior to such change and who were still in
office at the time of the election or nomination. If a Change in Control
Transaction occurs at any time when the Grantee’s rights have not been
terminated under Paragraph 1.4, then (1) if the Change in Control Transaction
arises from a transaction or other event described in clause (A), (B) or (C) of
the preceding sentence, then the Restriction Period shall lapse at least 10 days
before the closing or occurrence of the specified Change in Control Transaction;
or (2) if the Change in Control Transaction arises from a transaction or other
event described in clause (D) of the preceding sentence, then the Restriction
Period shall lapse on the closing or occurrence of the specified Change in
Control Transaction.
1.4 Forfeiture. If the Grantee’s employment with the company or any subsidiary
of the Company employing the Grantee on the date of this Agreement shall
terminate for any reason during the Restricted Period, all rights of the Grantee
to the then remaining Restricted Stock (and, if applicable, any special
dividends or other special distributions with respect to the Restricted Stock)
shall terminate and be forfeited (except (i) as provided in Paragraph 1.3(b) or
as otherwise determined by the Company pursuant to Paragraph 1.3(b), or (ii) if
the Grantee is then employed by an affiliate of the Company, in which event this
Agreement shall remain in effect).
1.5 Withholding. The Company may withhold from any cash payments due from the
Company to the Grantee all taxes, including social security taxes, that the
Company is required or otherwise authorized to withhold with respect to the
Restricted Stock granted hereunder.
1.6 2006 Roberts Realty Investors, Inc. Restricted Stock Plan. The Grantee
hereby agrees and acknowledges that the Restricted Stock and this Agreement
shall be subject to the Plan, which is incorporated into this Agreement by
reference in its entirety. To the extent the terms under this Agreement conflict
with the terms of the Plan, the terms of the Plan shall control.

 

3



--------------------------------------------------------------------------------



 



2. NOTICES.
All notices or communications hereunder shall be in writing and addressed as
follows:
To the Company:
Roberts Realty Investors, Inc.
450 Northridge Parkway
Suite 302
Atlanta, GA 30350
Attn: Corporate Secretary
To the Grantee:
To the last known address of the Grantee as appearing in the Grantee’s personnel
or other records as maintained by the Company.
3. ASSIGNMENT.
This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Grantee and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Grantee except as permitted in the
Plan.
4. ENTIRE AGREEMENT; AMENDMENT; TERMINATION.
Except as provided in Section 1.6 with respect to the Plan, this Agreement
represents the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior written or oral understandings and
agreements. Subject to the provisions of the Plan, this Agreement may be amended
or terminated at any time by written agreement of the parties to or as provided
herein.
5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the substantive laws of the State of Georgia without regard
to any rules regarding conflict-of-law or choice-of-law.
6. NO RIGHT TO CONTINUED EMPLOYMENT; EFFECT ON OTHER PLANS.
This Agreement shall not, of itself, confer upon the Grantee any right with
respect to continuance of employment by the Company, nor shall it interfere in
any way with the right of the Company to terminate the Grantee’s employment at
any time. Income realized by the Grantee pursuant to this Agreement shall not be
included in the Grantee’s earnings for the purpose of any benefit plan of the
entity in which the Grantee may be enrolled or for which the Grantee may become
eligible unless otherwise specifically provided for in such plan.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS HEREOF, the Company and the Grantee have duly executed this
Agreement, as of the date written on the first page of this Agreement.

          ROBERTS REALTY INVESTORS, INC.   GRANTEE
 
       
 
       
By:
       
 
       
 
      Signature
Name:
       
 
       
 
       
Title:
       
 
       
 
      Please Print Name

 

5